J-A28001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DENNIS L. SMITH; CONSTANCE A.           :   IN THE SUPERIOR COURT OF
 SMITH; SANDRA L. SMITH; JEAN            :        PENNSYLVANIA
 CLAYCOMB; KEVIN SMITH; ELAINE           :
 SNIVLEY; JULIE BONNER; AND              :
 JAMES SMITH                             :
                                         :
                   Appellants            :
                                         :
                                         :   No. 505 WDA 2020
              v.                         :
                                         :
                                         :
 IVY LEE REAL ESTATE, LLC; GEORGE        :
 E. KENSINGER; DONA L.                   :
 KENSINGER; MELVIN SHOENFELT,            :
 JR.; LISA C. SHOENFELT; MICHAEL         :
 J. MACOVITCH; PAULA M. DICK;            :
 ROGER L. BOWSER; ELAINE K.              :
 BOWSER; ERMA MAE SNYDER; TYNE           :
 N. PALAZZI; SKY E. POTE; FIRST          :
 ENERGY CORP.; BILLIE JEAN EMERT;        :
 TRAVIS A. KEAGY; JAMES S.               :
 FREDERICK; CONNIE J. FREDERICK;         :
 TAMARA J. OGG; AND ALL OTHER            :
 PERSONS CLAIMING ANY INTEREST           :
 IN THE PROPERTY DESCRIBED IN            :
 THIS ACTION                             :

              Appeal from the Order Entered March 13, 2020
    In the Court of Common Pleas of Blair County Civil Division at No(s):
                              2015 GN 3388


BEFORE: OLSON, J., MURRAY, J., and McCAFFERY, J.

MEMORANDUM BY OLSON, J.:                       FILED FEBRUARY 10, 2021

     Appellants, Dennis L. Smith, Constance A. Smith, Sandra L. Smith, Jean

Claycomb, Kevin Smith, Elaine Snively, Julie Bonner, and James Smith appeal

from an order entered on March 13, 2020 disposing of a claim for adverse
J-A28001-20



possession and private causes of action seeking enforcement of a local

subdivision and land development ordinance (SALDO).1 We transfer this case

to Commonwealth Court.

       A prior panel of this Court previously summarized the facts of this case

as follows:

       [Appellants] and Ivy Lee Real Estate, LLC (“Ivy Lee”) own
       adjacent properties in Taylor Township (“Township”). The
       properties are separated by a 50–foot, private right-of-way known
       as June Street. In 2015, Ivy Lee began converting the existing
       residential structure on its property to a restaurant. The Township
       does not have a zoning ordinance but does have a subdivision and
       land development ordinance (“SALDO”). Ivy Lee did not submit a
       proposed land development plan to the Township. The Township
       solicitor, however, informed Ivy Lee that the Township would not
       enforce the SALDO's requirements because Ivy Lee's building
       conversion was not “land development” under the SALDO.

       On October 29, 2015, [Appellants] filed an action to quiet title
       against Ivy Lee and a petition for preliminary injunction. On
       January 27, 2016, the Smiths filed an amended complaint,
       asserting claims for adverse possession and declaratory and
       injunctive relief. Specifically, the Smiths alleged that Ivy Lee's
       building conversion constituted “land development” under the
       SALDO and, thus, Ivy Lee violated the SALDO by failing to submit
       a land development plan to the Township.

Smith v. Ivy Lee Real Estate, LLC, 152 A.3d 1062, 1062–1064 (Pa. Super.

2016).




____________________________________________


1  The trial court order also dismissed a counter-claim filed by Appellees, Ivy
Lee Real Estate, LLC, et al, as captioned above. Appellees have not appealed
that decision.



                                           -2-
J-A28001-20



        The trial court examined Section 617 of the Pennsylvania Municipalities

Planning Code (MPC)2 and concluded there is no right to bring a private cause

of action to enforce alleged violations of the SALDO.          As such, it denied

Appellants relief. Id. at 1064-65. Appellants appealed to this Court. Citing

42 Pa.C.S.A. § 762,3 we “conclude[d] that the Commonwealth Court [was]

better equipped to consider this issue [and] we transfer[ed] the appeal.” Id.

at 1065. Following our transfer, the Commonwealth Court determined, “the

plain language of [S]ection 617 permit[ted] a private cause of action to

enforce an alleged violation of any ordinance enacted under the MPC, including


____________________________________________


2   53 P.S. § 10617.
3   More specifically, Section 762 of the Judicial Code provides, in pertinent part:

        (a)    General rule-- […T]he Commonwealth Court shall have
               exclusive jurisdiction of appeals from final orders of the
               courts of common pleas in the following cases:

                                *      *       *

           (4) Local government civil and criminal matters.--

           (i) All actions or proceedings arising under any
           municipality, institution district, public school, planning
           or zoning code or under which a municipality or other
           political subdivision or municipality authority may be formed
           or incorporated or where is drawn in question the
           application, interpretation or enforcement of any:

                                *      *       *

           (B) home rule charter or local ordinance or resolution[.]

42 Pa.C.S.A.. § 762(a)(4)(i)(B).


                                           -3-
J-A28001-20



a SALDO.” Smith v. Ivy Lee Real Estate, LLC, 165 A.3d 93, 96 (Cmwlth.

Ct. 2017). Accordingly, the Commonwealth Court reversed the trial court’s

decision and remanded the matter to allow Appellants to pursue their private

claims under the SALDO, as well as, the additional asserted claims for relief.

Id. at 99.

      Following remand from the Commonwealth Court and after several

subsequent hearings, on March 13, 2020, the trial court determined “that the

SALDO d[id] not apply in this case because the [] property [at issue] and the

changes to it are not the sort intended to be covered by the SALDO.” Trial

Court Opinion, 3/13/2020, at 8.         The trial court found that minor

improvements to the exterior of the building, including “the installation of a

drive-thru window, a small seating area, and a parking area that had

previously existed,” did not constitute the type of large-scale development or

subdivision of land into smaller parcels that was subject to regulation under

the SALDO. Id. at 8-9.

      The trial court also ruled upon Appellants’ claim for adverse possession

regarding June Street, the roadway between the properties. Id. The trial

court noted that there was no dispute that Appellants were entitled to adverse

possession, but that the parties disagreed upon how much to apportion. Id.

at 10-11. Ultimately, the trial court determined that Appellants were “entitled

to 20 feet and [nine] inches of the June Street roadway[.]” Id. at 11.

      Finally, the trial court ruled on several of Appellants’ specific private

nuisance claims. First, the trial court established limitations on commercial

                                     -4-
J-A28001-20



business vehicles using June Street. Id. at 13. Next, it further ordered that

floodlights not impinge upon the peaceful and quiet enjoyment of neighboring

residents.    Id. at 19.     However, the trial court deferred ruling on a claim

pertaining to water run-off and “retain[ed] jurisdiction to accept additional

testimony on this issue[.]” Id. at 20.

       A timely appeal to this Court followed.4 On appeal, Appellants present

the following issues for our review:



____________________________________________


4  Appellants did not file post-trial motions, but filed a timely notice of appeal
on Monday, April 13, 2020. See Pa.R.A.P. 903(a) (notice of appeal must be
filed within 30 days of the entry of an order to preserve the right of appeal);
1 Pa.C.S.A. § 1908 (when last day of any period of time referred to in any
statute falls on Sunday, such day shall be omitted from computation).
Thereafter, Appellants and the trial court complied with Pa.R.A.P. 1925. On
May 27, 2020, this Court issued a rule to show cause addressing several issues
pertaining to the existence of appellate jurisdiction and the proper
preservation of claims for appellate review. First, it was unclear whether the
order was final and disposed of all claims, as the trial court noted it deferred
ruling on a water run-off claim. Further, it was unclear whether Appellants’
failure to file post-trial motions waived their appellate issues. Finally, we
posited that the appeal might properly lie in Commonwealth Court, as a prior
panel had determined. See Smith v. Ivy Lee Real Estate, LLC, 152 A.3d
1062 (Pa. Super. 2016). Appellants responded on June 8, 2020, asserting
that the appeal was proper pursuant to Pa.R.A.P. 311(a)(4) (which grants
immediate appellate review of an order that “grants or denies, modifies, or
refuses to modify, continues or refuses to continue or dissolves or refuses to
dissolve an injunction”). Appellants further asserted that post-trial motions
were not required pursuant to Rule 311. Additionally, Appellants claimed that
the issues involved in the prior appeal, which resulted in the transfer of the
appeal to Commonwealth Court, had been resolved. Accordingly, by per
curiam order entered on June 22, 2020, the rule to show cause was discharged
and the appeal permitted to proceed. This ruling, however, was “not binding
upon this Court as a final determination as to the propriety of the appeal [and



                                           -5-
J-A28001-20


       1. Whether the [t]rial [c]ourt [e]rred as a matter of law in finding
          that the [SALDO] did not apply to [Ivy Lee’s] development
          where the plain language of the [o]rdinance makes the
          development subject to the [o]rdinance since [Ivy Lee]
          improved the property with a non-residential building[?]

       2. Whether the [t]rial [c]ourt [e]rred as a matter of law in finding
          that the [SALDO] did not apply to [Ivy Lee’s] development
          where the evidence established that the property is allocated
          between two existing occupants[?]

       3. Whether the [t]rial [c]ourt [e]rred as a matter of law and
          [a]bused its [d]iscretion in failing to abate the [] unlawful
          expansion of the use of the easement known as June Street
          and the cartway thereon, even though the [trial c]ourt found
          that [Ivy Lee] had unlawfully expanded [its] traditional use of
          the easement[?]

       4. Whether the [t]rial [c]ourt [e]rred as a [m]atter of [l]aw and
          [a]bused [i]ts [d]iscretion in failing to abate the private
          nuisance caused by [the] illumination of [] floodlights by failing
          to require [the] erect[ion of] a buffer area according to the
          SALDO[?]

Appellants’ Brief at 6-7.

       After careful review and consideration, we conclude that we lack subject

matter jurisdiction over the current dispute and we once again transfer this

matter to the Commonwealth Court.5 In their first, second and fourth issues,

____________________________________________


t]he parties [we]re advised that the issue may be revisited by the panel []
assigned to the case[.]” Superior Court Order, 6/22/2020.

5 We may raise the issue of whether an appeal should be transferred sua
sponte. See Karpe v. Borough of Stroudsburg, 461 A.2d 859, 860 (Pa.
Super. 1983), citing 42 Pa.C.S.A. § 705 (“The Superior Court and the
Commonwealth Court shall have power pursuant to general rules, on their
own motion or upon petition of any party, to transfer any appeal to the other
court for consideration and decision with any matter pending in such other
court involving the same or related questions of fact, law or discretion.”). As



                                           -6-
J-A28001-20


as set forth above, Appellants challenge the trial court’s application of the

SALDO, a local ordinance.          As previously explained, pursuant to Section

762(a)(4)(i)(B) of the Judicial Code, the Commonwealth Court possesses

exclusive subject matter jurisdiction of local, civil matters involving all actions

or proceedings arising under any municipality planning or zoning code or the

application, interpretation, or enforcement of any such local ordinance.

Accordingly, three of Appellants’ four appellate issues fall squarely within the

exclusive province of the Commonwealth Court. “[W]e find that transfer [] to

the Commonwealth Court will best serve to promote the legislative intent

underlying the grant of exclusive jurisdiction over this type of appeal to that

court.” Wilson v. Sch. Dist. of Philadelphia, 600 A.2d 210, 213 (Pa. Super.

1991), citing Lara, Inc. v. Dorney Park Coaster Co., Inc., 534 A.2d 1062,

1066 (Pa. Super. 1987) (“we should be most cautious in assuming jurisdiction

over matters that properly belong before the Commonwealth Court” and

should avoid “the establishment of possibly conflicting lines of authority”).

Moreover, the Commonwealth Court has addressed appellate claims regarding

easements when intertwined with zoning or planning ordinance disputes.

See, i.e., Koresko v. Farley, 844 A.2d 607, 610–611 (Cmwlth. Ct. 2004)

(claims of unreasonable interference with an easement and alleged zoning

ordinance violations decided contemporaneously by Commonwealth Court).


____________________________________________


such, we reject Appellants’ contention regarding an untimely objection to our
jurisdiction. See Appellants’ Reply Brief, at 9.

                                           -7-
J-A28001-20


As such, the Commonwealth Court can also address Appellants’ third issue as

presented above.        Thus, in order to avoid potential conflicting lines of

authority, Commonwealth Court is the proper forum for all of Appellants’

current appellate claims and, accordingly, we transfer the entire matter.6

       Case transferred to Commonwealth Court. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/10/2021




____________________________________________


6  Finally, we do not express an opinion as to whether Appellants properly
preserved their appellate claims via post-trial motions or otherwise
established appellate jurisdiction by appealing from either a final order or an
interlocutory order appealable as of right pursuant to the Pennsylvania Rules
of Appellate Procedure.

                                           -8-